Exhibit 99.1 For Immediate Release MAGUIRE PROPERTIES COMPLETES $100MILLION FINANCING OF PLAZA LAS FUENTES Company Extends Maturity on 3161MichelsonOfficeTower Loan LOS ANGELES, September29,2008 – MaguireProperties, Inc. (NYSE: MPG), a SouthernCalifornia-focused real estate investment trust, today announced that it has completed its $100.0million financing secured by Plaza Las Fuentes. The Company also extended the maturity to September28,2009 on its construction loan at 3161Michelson in the Park Place project in Irvine, California.In connection with the extension, the Company paid down $33.0million on the loan and increased the tenant improvement reserve by $7.5million.The Company also funded a $12.6million cash collateralized letter of credit in connection with the extension which may be utilized by the lender to further amortize loan principal.The 20-story office tower is occupied by such notable tenants as Gibson, Dunn & Crutcher, Bryan Cave LLP, and Greenberg Traurig LLP.Additionally, Hyundai Motor Finance Company recently signed an approximately 100,000 square foot lease with occupancy scheduled for second quarter 2009. “We are extremely pleased to complete this important transaction, particularly given current market conditions,” said Nelson Rising, President and Chief Executive Officer. Plaza Las
